Exhibit 10.28

NOTICE OF FINAL AGREEMENT

THIS NOTICE OF FINAL AGREEMENT is incorporated in and shall be deemed to amend
and supplement any Loan Agreement, as defined below, by IREIT NEWINGTON FAIR,
L.L.C., a Delaware limited liability company (whether one or more, the
"Borrower"), INLAND REAL ESTATE INVESTMENT CORPORATION, a Delaware corporation
("Guarantor"), and BANK OF THE OZARKS (the "Lender"), for the following
described transaction:



  Principal Amount of Note: $15,130,000.00            

Effective Date of Note and this

Notice of Final Agreement:

December 27, 2012  





"Loan Agreement" means one or more promises, promissory notes, agreements,
undertakings, security agreements, deeds of trust, mortgages, deeds to secure
debt or other documents, or commitments, or any combination of those actions or
documents, pursuant to which a financial institution loans or delays repayment
of or agrees to loan or delay repayment of money, goods, services, or another
thing of value or to otherwise extend credit or make a financial accommodation.

In addition to the covenants made in any Loan Agreement relating to the
transaction described above, the Borrower, Guarantor and Lender further covenant
and agree as follows:

THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES HERETO.

The undersigned hereby represent and warrant that I/we have each received and
read a copy of this Notice of Final Agreement on or before the execution of any
Loan Agreement relating to the transaction described above. This Notice of Final
Agreement may be executed in multiple counterparts.

[SIGNATURE PAGE FOLLOWS]

1

 

 

 

BORROWER:

IREIT NEWINGTON FAIR, L.L.C.,
a Delaware limited liability company

 

By:     Inland Real Estate Income Trust, Inc.,
           a Maryland corporation,
           its sole member

 

 

          By: /s/ Roberta S. Matlin
          Name: Roberta S. Matlin

         Title: Vice President

 

2

 

 

 

LENDER:

BANK OF THE OZARKS



By: /s/ Dan Thomas
Name: Dan Thomas
Title: President  
Real Estate Specialties Group

 

3

 

 

GUARANTOR:

INLAND REAL ESTATE INVESTMENT CORPORATION,
a Delaware corporation




By: /s/ Catherine L. Lynch

Name: Catherine L. Lynch

Title: CFO

 

 

 

 

 

4

 

